Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 1 of 7
Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 2 of 7
Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 3 of 7
Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 4 of 7
Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 5 of 7
Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 6 of 7
Case 19-10166-BFK   Doc 1   Filed 01/16/19 Entered 01/16/19 14:25:08   Desc Main
                            Document      Page 7 of 7
